DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.

Disposition of Claims
Claims 1, 5, 9-11 and 15-22 are pending in the application.  Claims 2-4, 6-8 and 12-14 and 23.   Claim 19 has been withdrawn due to applicant’s election.
The amendments to claims 1, 16 and 20, initially filed on 2/16/2020, have been entered in the above-identified application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 9-11 and 15-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 9-11, 15-18 and 20-21 of copending Application No. 14/761,238 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since present application claims 1, 5, 9-11, 15-18 and 20-22 are anticipated by claims 1, 3, 5, 9-11, 15-18 and 20-21 of the copending application, they are not patentably distinct from claims 1, 3, 5, 9-11, 15-18 and 20-21 of the copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim 15 recites the limitation “the sheath of hard fibers.”  There is insufficient antecedent basis for this limitation in the claim.


	
Claim Rejections - 35 USC § 102/103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 9-11, 15-16, 18 and 20-22 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ono et al (JP2007-107123A, see the previously attached machine translations).

Regard claims 1 and 15, Ono teaches an elastic composite yarn that comprises a first elastic fiber and a second elastic fiber with different melting points, and a sheath of spun non-elastic yarns (spun staple yarns as claimed) (see Abstract).  Ono teaches that the first elastic fiber and the second elastic fiber may each be a polyurethane elastic fiber, a polyether ester elastic fiber and a polyamide system elastomer elastic fiber, wherein the first elastic fiber and the second elastic fiber may be the same type or a different type ([0015]-[0016]).  Ono teaches that examples of polyurethane elastic fibers include MOBIRON, ROIKA and Lycra types (elastic fibers comprising spandex as claimed) ([0016]).  Ono teaches that the spun non-elastic fibers may be made of fibers such as cotton, hemp, wool yarn, and silk, polyester, acrylics, nylon, rayon, polynosic, cuprammonium rayon, and RIYOSERU (spun staple yarns as claimed).

With regard to the claimed limitation “wherein the elastic core fiber I and the elastic core fiber II have the same chemical composition but different elastic properties and different moduli, 

With regard to the claimed limitation regarding a second set of elastic fiber (elastic core fiber II being “separate from elastic core fiber I,” the examiner interprets “separate from” as meaning “individual,” meaning “existing as a distinct entity from.”  Ono’s Fig. 1 shows an example of a composite elastic yarn of the invention including a first polyurethane elastic fiber ‘1’ and a second polyurethane elastic fiber ‘2’ ([0045]-[0046] and Fig. 1).  The examiner notes that the elastic fibers ‘1’ and ‘2’ can be seen as being two distinct entities in Ono’s Figure 1.  In the alternative, the examiner notes that Ono teaches possible use of a heat treatment step to melt the first elastic fiber to fuse it to the second elastic fiber and the non-elastic fiber ([0028]-[0029]), but Ono does not require this heat treatment step (e.g., see claims 1-2).  The examiner also notes that, even in cases when the heat treatment step is applied, Ono teaches the heat treatment being applied after the elastic composite yarns (core spun yarns) have been formed into fabrics (see claim 7, [0025]-[0027], [0032] and [0042]).  Thus, the examiner notes that prior to heat treatment (prior to fusion of the fibers), the disclosed fabrics and core spun yarns would comprise an elastic core fiber II separate from an elastic core fiber I. 


Regarding claims 5 and 22, Ono teaches examples wherein a first polyurethane elastic fiber and a second polyurethane elastic fiber have different draft ratios (see [0032], [0035], [0037] and [0040]).  Ono further teaches that examples of production of the covering yarn include use of first elastic fibers and second elastic fibers of 17-933 dtex polyurethane elastic fibers (see [0020]-[0021], [0035], [0037] and [0040]).  

In the event that these examples are in an embodiment different from the spun sheath embodiment of Ono, it would have been obvious to one having ordinary skill in the art prior to the invention to have used similar drafts and denier in a spun sheath embodiment in order to obtain elastic composite yarns and woven and knitted fabrics having a variety of desirable stretchability and slip-in properties, as taught by Ono (see Abstract, [0011] and Tables 1 and 2). 

Regarding claims 9-11, Ono remains similarly as applied above to claims 3 and 5, further teaching that covering of the elastic fibers with non-elastic fiber can be performed several times ([0019]-[0020]).

Regarding claims 16, 18 and 20-21, Ono teaches woven and knitted fabrics comprising the elastic composite yarn (see Abstract).



Claim Rejections - 35 USC § 103


Claims 9-11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ono et al (JP2007-107123A, see the previously attached machine translations), as applied above to claims 1, 9 and 16, in view of Liao (US PGPUB 2009/0191777). 

Regarding claims 9-11, Ono remains as applied above, teaching pre-covered elastic core yarns having denier overlapping with the claimed range.

In the event that Ono is found not to teach pre-covered elastic core yarns, such as a polyester and spandex air covered yarn, Liao is relied upon as applied below.

Liao teaches stretch fabrics which may comprise a weft yarn that includes a hard yarn and optionally an elastic yarn, including a composite elastic core yarn ([0048]).  Liao teaches that a composite yarn (used interchangeably with "composite elastic core yarn") can include various composite yarns, and Liao teaches wherein the composite covered elastic yarn is selected from the group consisting of core spun yarn, air covered yarn, single wrapped yarn double wrapped yarn, and combinations thereof (see [0044]-[0045], [0066]-[0067] and claim 7).

It would have been obvious to one having ordinary skill in the art prior to the invention to have modified the core yarns or composite yarns of Ono with a composite covered elastic yarn selected from the group consisting of core spun yarn, air covered yarn, single wrapped yam, double wrapped yarn, and combinations thereof, in order to protect the elastomeric fibers from abrasion during weaving processes and/or to obtain stretch woven fabrics that have no substantial grin-through, as taught by Liao (see [0044], [0046]-[0048], [0067] and [0081]).

Regarding claim 17, Liao teaches fabrics that may have an elongation from about 10% to about 45% in the warp or/and weft direction (see [0054]).

Response to Arguments

Applicant's arguments previously filed 10/23/2019 (with respect to Ono) have been fully considered but they are not persuasive. 

Applicant contends that melting point is an identifying characteristic of a chemical composition and that fibers having the same chemical composition cannot have different melting points.   Applicant contends that, therefore, the claimed invention is clearly distinguishable from Ono requiring that the first elastic fiber and the second elastic fiber have different melting points and is in no way suggested by Ono.

Regarding this contention, Ono teaches wherein the first elastic fiber and the second elastic fiber are preferably the same type, and Ono also teaches relatively small differences in melting points (e.g. a difference of 10 °C or more) ([0015]-[0016]).  The examiner notes that many polymers have a range of melting points and that, for a given polymer, differences in morphology (e.g. the size, shape, orientation and/or amount of crystallization) can account for differences in melting points, as well as differences in elastic properties and moduli as claimed.  Thus, in the examiner’s view, the claimed limitation, “the elastic core fiber I and the elastic core fiber II have the same chemical composition but different elastic properties and different moduli” would be met by Ono’s teaching that the first elastic fiber and the second elastic fiber are preferably the same type and that the first elastic fiber and the second elastic fiber have different melting points.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789          

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789